OPINION AND ORDER ON AMENDED MOTION FOR REVIEW OF ADMINISTRATIVE ORDER ON APPELLATE ATTORNEYS’ FEES

PER CURIAM.
Following our decision in G.B. v. Agency for Persons with Disabilities, 143 So.3d 454 (Fla. 1st DCA 2014), Appellants seek review pursuant to rule 9.190(d)(3), Florida Rules of Appellate Procedure, of the administrative final order on attorneys’ fees entered upon remand in case number 1D13-4903. In these consolidated cases, Appellants also appeal in case number 1D15-1863 other portions of that same administrative order. That administrative order awarded $50,000.00 in attorneys’ fees pursuant to section 120.595(2), Florida Statutes, and costs in the amount of $41,000.00
We reject all of Appellants’ arguments and affirm the administrative order, with the exception of the amount of costs awarded. In light of the concession of error by Appellee,' we remand this matter to the administrative law judge for entry of a corrected order providing an additional $609.65 to Appellants for costs. No additional evidence or argument is to be entertained by the administrative law judge.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR ENTRY OF CORRECTED ORDER.
THOMAS, OSTERHAUS, and BILBRÉY, JJ., concur.